 Case 1:16-cv-04219-SCJ Document 131-4 Filed 06/21/19 Page 1 of 8




             EXHIBIT 4

Declaration of Hunter
 Hughes in Mercury
      Case
      Case 1:16-cv-04219-SCJ
           1:16-cv-00012-MHC Document
                              Document131-4 Filed 07/31/17
                                       82-1 Filed 06/21/19 Page
                                                           Page 12 of
                                                                   of 78




Plaintiffs’ Motion for Attorneys’ Fees,
Expenses, and Service Awards
to the Class Representatives




                                   Exhibit 1
                         Declaration of Hunter Hughes




                         Champs Sports Bar & Grill, Co., et al.
                        v. Mercury Payment Systems, LLC, et al.
                          U.S.D.C., N.D. Ga., Atlanta Division
                             Case No. 1:16-cv-00012-MHC
Case
Case 1:16-cv-04219-SCJ
     1:16-cv-00012-MHC Document
                        Document131-4 Filed 07/31/17
                                 82-1 Filed 06/21/19 Page
                                                     Page 23 of
                                                             of 78
Case
Case 1:16-cv-04219-SCJ
     1:16-cv-00012-MHC Document
                        Document131-4 Filed 07/31/17
                                 82-1 Filed 06/21/19 Page
                                                     Page 34 of
                                                             of 78
Case
Case 1:16-cv-04219-SCJ
     1:16-cv-00012-MHC Document
                        Document131-4 Filed 07/31/17
                                 82-1 Filed 06/21/19 Page
                                                     Page 45 of
                                                             of 78
Case
Case 1:16-cv-04219-SCJ
     1:16-cv-00012-MHC Document
                        Document131-4 Filed 07/31/17
                                 82-1 Filed 06/21/19 Page
                                                     Page 56 of
                                                             of 78
Case
Case 1:16-cv-04219-SCJ
     1:16-cv-00012-MHC Document
                        Document131-4 Filed 07/31/17
                                 82-1 Filed 06/21/19 Page
                                                     Page 67 of
                                                             of 78
Case
Case 1:16-cv-04219-SCJ
     1:16-cv-00012-MHC Document
                        Document131-4 Filed 07/31/17
                                 82-1 Filed 06/21/19 Page
                                                     Page 78 of
                                                             of 78
